IN THE COMMONWEALTH COURT OF PENNSYLVANIA

ChildFirst Services, Inc.,         :
                   Petitioner      :
                                   :
            v.                     :
                                   :
Department of Human Services,      : No. 681 C.D. 2021
                 Respondent        :


                                ORDER

            AND NOW, this 8th day of June, 2022, it is ORDERED that the
above-captioned opinion filed March 29, 2022, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.




                                   ________________________________
                                   ANNE E. COVEY, Judge